Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 07/23/2021. This Action is made FINAL. 
Claims 1-10 are pending for examination.
Regarding the objection(s) to claims 6 and 10, the examiner finds the amendment(s) to the claim(s) filed 07/23/2021 acceptable and withdraws objections to the amended claim(s). 
Applicant’s arguments with respect to the rejection of claims 1-10 under 35 U.S.C § 103 have been fully considered and are not persuasive. 
In the remarks, applicant argued the following:
The Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented, (Remarks, page 7)
Abari in view of Nash does not teach, or suggest, "a control unit which, in response to a signal representing the type of said optical sensor, is configured to: search in said memory for at least one image or video archived in association with the type of said optical sensor; command the projection onto said projection surface of the image or video found in said memory or a processed version of said image or said video; interface with said calibration unit; and adapt or deform the image or video found in said memory to the size of the projection surface." Claim 1 (as previously presented)... there is no indication in Abari that the memory contains an archive of digital targets, in the form of images or videos, that may be selected depending on the sensor type, adapted or deformed to the size of the projection surface and then projected on the projection surface, (Remarks, pages 8-9)
Nash fails to disclose that, "the image or video found in said memory to the size of the projection surface if the vehicle placed on an inclined support zone of the test station so that the image or video is deformed in response to said signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor." Claim 1 (as currently amended)... Neither Abari nor Nash discloses a calibration system that performs a completely digital adaptation of the image/video (the digital target) that takes into account the inclination of the vehicle... nothing in Holgrem or Choi accounts for the deficiencies of Abari or Nash, (Remarks, page 9)
In addition to the above mentioned, Applicant respectfully submits that the § 103 rejections contain other deficiencies, (Remarks, page 10)

The examiner respectfully disagrees. 
Regarding point a, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, sufficient motivation to combine the features of the cited prior art was outlined in the initial Non-Final Office Action. Applicant has failed to articulate how any of the previously presented motivations to combine the prior art is insufficient, simply stating, without support, “the Office has merely supplied a conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art” (Remarks, page7). Never the less, the examiner has reproduced the previously presented motivations to combine the prior art below, with additional explanations for the combinations that did not require a separate motivation to combine. 
Claim 1, similar to previously presented claim 10, was rejected as being unpatentable over Abari et al. (PGPub No US 2019/0204425 A1) in view of Nash et al. (PGPub No US 2019/0180475 A1), 
“It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adjusting an optical axis of Nash so that “…motors/actuators 1106 can move a lens along its optical axis to provide auto-focus” (Nash, ¶[0149])” and
“Additionally, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adapting an image to the size of the projection surface of Nash because “…To be effective, the camera may require intrinsic and extrinsic calibration” (Nash, ¶[0004]) and “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects…” (Nash, ¶[0040]), where adapting targets 10 to fit various displays is necessary in order to enable use of a variety of screens to calibrate the camera”. 
Providing auto-focus and adapting an image to the size of a projection surface in order to enable use of a variety of screens in order to calibrate a camera both provide a teaching, suggestion, or motivation found in the references themselves to combine the cited elements. 
Dependent claims 2, 3, 5, and 7-9 were also rejected as being unpatentable over Abari in view of Nash. Additional motivations to combine the dependent limitations were not provided because the additional elements of the dependent claims are merely specific features of the general elements introduced in independent claim 1. The following includes how each dependent claim is merely a specific feature of the general element introduced and combined in the independent claim. 
 a screen or monitor as the projection surface and Nash teaches the calibration system host 150 and display 151, introduced in claim 1, can be a standing computer monitor (Nash, see at least ¶[0040]).
Claim 3 specifies the use of a television set as the monitor of claim 2 and Nash teaches the calibration system host 150 and display 151, introduced in claim 1, can be a television (Nash, see at least ¶[0040]). 
Claim 5 specifies the use of  a computer as the monitor of claim 2 and Nash teaches the calibration system host 150 and display 151, introduced in claim 1, can be a standing computer monitor (Nash, see at least ¶[0040]). 
Claim 7 specifies use of a projector or luminous board to project the image or video onto a projection surface and Abari teaches using one or more projectors to display the calibration targets on the walls of the calibration facility (Abari, see at least ¶[0020] and ¶[0040]), an element used in rejection of independent claim 1.
Claim 8 specifies the function of projecting onto the projection surface, an element taught by Abari (Abari, see at least ¶[0020] and ¶[0040]) and introduced in independent claim 1. Claim 8 further specifies projecting a set of parameters or initial calibration conditions onto said projection surface and Nash teaches displaying an electronic file containing desired properties of a target used for calibration (Nash, see at least ¶[0072] and ¶[0073]), where the target used for calibration is the image or video introduced in claim 1. 
Claim 9 specifies a projector or a luminous board as the projection surface of claim 8 and Abari teaches using one or more projectors to display the calibration targets on the walls of the calibration facility (Abari, see at least ¶[0020] and ¶[0040]), an element used in rejection of independent claim 1.
Therefore, all elements introduced in the dependent claims are simply additional details of the general elements introduced in the independent claim. The motivation to combine the general elements 
Claim 4 was rejected as being unpatentable over Abari in view of Nash and in further view of Holmgren et al. (PGPub No US 2013/0257822 A1), hereinafter Holmgren. Previously presented motivation to combine the cited elements in rejection of dependent claim 4 stated:
“It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari and Nash with the feature of using an interactive whiteboard to calibrate an image device of Holmgren because “…after an interactive input system has been calibrated, events may occur that reduce the accuracy of the calibration… the positions and orientations of the digital cameras may shift over time, due to thermal changes, mechanical flexure and other environmental factors. These digital camera positional and orientation shifts may in turn introduce errors in the transformation of touch points from digital camera coordinates to display coordinates” (Holmgren, ¶[0008]), where digital cameras require periodic calibration to adjust for events that cause inaccuracy in the cameras’ ability to detect coordinates (similar in use to a vehicle camera used to detect coordinates in order to navigate autonomously)”. As Holmgren teaches, digital cameras may shift over time, causing errors. Thus, periodic calibration, as taught by Holmgren, is essential. 
Claim 6 was rejected as being unpatentable over Abari in view of Nash, and in further view of Choi et al. (US Patent No 9,217,914 B2), hereinafter Choi. Previously presented motivation to combine the cited elements in rejection of dependent claim 6 stated:
“It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari and Nash with the feature of using a projection surface obtained from a sheet made of PVC of Choi because “…The components of the screen are selected in accordance with the sire of the theater, the position of the screen, the features of the images reproduced on the screen, and the resolution of the images. When the reflection ratios are considered in accordance with the image projection angles, for example, the screen made of PVC is adequate to relatively small-sized theaters, and contrarily, the screen made of pearl-coated PVC is adequate to relatively large-sized theaters…” (Choi, Col 6, lines 25-33) where a screen made of PVC is suited to smaller sized projections, such as the size used in the methods of Abari and Nash to facilitate sensor calibration using a small projection surface”. Choi teaches that a screen made of PVC is adequate for smaller sized projections, which applies to the size of the calibration targets of Abari and Nash. 
Therefore, sufficient motivation to combine all the cited prior art has been provided in the Non-Final Office action, replicated above for further clarity. 

Regarding point b, the combination of Abari and Nash teaches the previously presented independent claim limitations of a control unit which, in response to a signal representing the type of said optical sensor, is configured to: search in said memory for at least one image or video archived in association with the type of said optical sensor; command the projection onto said projection surface of the image or video found in said memory or a processed version of said image or said video; interface with said calibration unit; and adapt or deform the image or video found in said memory to the size of the projection surface. 
Abari teaches “the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array” (Abari, FIG. 4, ¶[0040]). The computing system, described in FIG. 10 and ¶[0076], comprises a processor and memory (112(f) structure). Therefore, Abari teaches a control unit and a signal representing the type of said optical sensor. 
Abari further teaches the computing system determines different types of calibration targets based on the sensor type, e.g. checker board patterns (Abari, ¶[0020]), or Swiss-cheese patterns for  at least one image. The computing system comprises a memory, as shown in FIG. 10, which requires storage of the different types of calibration targets, in order for the computing system to determine the calibration target, i.e. the computing system, in response to a signal representing the type of said optical sensor, is configured to: search in said memory for at least one image or video archived in association with the type of said optical sensor. 
Abari goes on to teach projecting the identified calibration target onto a projection surface (Abari, FIG. 1, ¶[0020]). As shown in FIG. 1 and detailed in ¶[0020] the identified calibration targets are projected onto various surfaces within the calibration facility. Therefore, Abari teaches command the projection onto said projection surface of the image or video found in said memory or a processed version of said image or said video. Regarding this point, applicant further argued “there is no indication in Abari that the memory contains an archive of digital targets, in the form of images or videos, that may be selected depending on the sensor type,... and then projected on the projection surface”. However, in order for Abari to determine the specific type of calibration target based on the type of sensor and project the sensor-specific calibration target onto the walls of the facility, as shown in FIG. 1, the computing system of Abari must inherently store the calibration targets, wherein Abari teaches a variety of calibration targets such as a checkered target or a Swiss-cheese target (Abari, ¶[0020], ¶[0023]). Thus, Abari inherently teaches a computing system with a memory that stores calibration targets, i.e. a memory containing at least one image archived in association with the type of optical sensor.
Finally, with reference to the process of FIG. 4, Abari teaches “At step 425, the computing system communicates with the AV to determine whether the sensor has been calibrated at the first pre-determined position prior to transporting the AV to a second pre-determined position for the next step in calibrating the sensors” (Abari, ¶[0041]). The computing system, i.e. the control unit, interfaces with the autonomous vehicle which is calibrating the vehicle’s sensors, i.e. interfaces with said calibration unit, in interface with said calibration unit. 
Applicant argued that “there is no indication in Abari that the memory contains an archive of digital targets, in the form of images or videos, that may be... adapted or deformed to the size of the projection surface”, however, Abari was not used to reject this claim limitation. Although Abari teaches projecting the calibration targets onto the walls of the calibration facility and screens (Abari, FIG. 1, ¶[0039]), which implies at least some form of image processing of the calibration targets, Abari fails to explicitly teach adapt or deform the image or video found in said memory to the size of the projection surface. 
However, in the same field of endeavor, Nash teaches adjusting a calibration target to a specific display based on the surface area of the display and other display properties (Nash, FIG. 5, FIG. 11, ¶[0066], ¶[0074]). Therefore Nash teaches adapt or deform the image or video found in said memory to the size of the projection surface. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adapting an image to the size of the projection surface of Nash because “…To be effective, the camera may require intrinsic and extrinsic calibration” (Nash, ¶[0004]) and “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects…” (Nash, ¶[0040]), where adapting targets 10 to fit various displays is necessary in order to enable use of a variety of screens to calibrate the camera.
Thus, the combination of Abari and Nash teach the previously presented limitations of claim 1.

Regarding point c, applicant’s arguments are unclear. Applicant stated “Nash fails to disclose that, "the image or video found in said memory to the size of the projection surface if the vehicle placed on an inclined support zone of the test station so that the image or video is deformed in response to said signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor." Claim 1 (as currently amended)”, where the underlined portion is an incomplete statement. For the purposes of responding to applicant’s arguments, the examiner will take the argument as “Nash fails to disclose adapt or deform the image or video found in said memory to the size of the projection surface if the vehicle placed on an inclined support zone of the test station so that the image or video is deformed in response to said signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor.” Claim 1 (as currently amended)”. 
The examiner submits that the combination of Abari and Nash teaches "adapt or deform the image or video found in said memory to the size of the projection surface if the vehicle placed on an inclined support zone of the test station so that the image or video is deformed in response to said signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor", as currently amended in claim 1. 
Abari teaches changing the projected calibration target based on the type of sensor, after determining the sensor type in step 405 of FIG. 4 (Abari, ¶[0040]). For example, a checker-board pattern is used to calibrate an optical camera (Abari, ¶[0020]) whereas a Swiss cheese pattern is used for a LiDAR sensor (Abari, ¶[0023]). The calibration system of Abari is implemented using a computing system that comprises a memory, as shown in FIG. 10 and detailed in ¶[0076], which requires storage of the different types of calibration targets, in order for the computing system to determine and display the calibration target, i.e. the targets are stored in memory. Therefore, Abari teaches adapt or deform the image or video found in said memory [...] so that the image or video is deformed in response to said signal. 
if the vehicle is placed on the inclined support zone of the test -2-Atty. Docket No. 871.063station. Thus, Abari teaches adapt or deform the image or video found in said memory [...] if the vehicle is placed on the inclined support zone of the test -2-Atty. Docket No. 871.063station so that the image or video is deformed in response to said signal [...]. Abari fails to explicitly teach adapting the image found in said memory to the size of the projection surface [...] so that the image or video is deformed in response to [...] signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor, the limitations bolded for emphasis. 
However, in the same field of endeavor, Nash teaches adjusting a calibration target based on properties of the host display, such as surface area (Nash, see at least FIG. 5; ¶[0066]; ¶[0072]; ¶[0073]; ¶[0074]). The desired calibration target 10a can be expressed in terms of proportions of the display area of display 151, which requires the inherent properties of display 151 to be communicated, i.e. the image is adapted to the size of the projection surface in response to a signal indicating the static properties of display 151, and where the adaption of the calibration target does not take into account the spatial position of the projection surface and sensor. Further, Nash teaches the calibration target 10a can be a JPEG (Nash, ¶[0072]) and the host system 150 that includes display 151 is implemented using memory (Nash, FIG. 11; ¶[0140]), such that the calibration target 10a is an image found in memory. Therefore Nash teaches [adapt or deform the image or video found in said memory] to the size of the projection surface [... so that the image or video is deformed in response to... signal] rather than adjusting the spatial position of the projection surface with respect to the optical sensor.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adapting an image to the size of the …To be effective, the camera may require intrinsic and extrinsic calibration” (Nash, ¶[0004]) and “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects…” (Nash, ¶[0040]), where adapting targets 10 to fit various displays is necessary in order to enable use of a variety of screens to calibrate the camera. 
Finally, applicant argued that neither Abari nor Nash discloses a calibration system that performs a completely digital adaptation of the image/video (the digital target) that takes into account the inclination of the vehicle and that nothing in “Holgrem” or Choi accounts for the deficiencies of Abari or Nash. The examiner will take applicant’s arguments regarding “Holgrem” as reference to Holmgren et al. (PGPub No US 2013/0257822 A1), first cited in a previous Office Action in rejection of claim 4. As outlined above as well as below, Nash clearly teaches a completely digital adaption of the image as a calibration target while Abari teaches displaying calibration targets that take into account the inclination of the vehicle on the test platform, as claimed. Therefore, the combination of the previously cited prior art teaches the claimed invention, including the amended limitations, as a whole. 

Regarding point d, applicant submits the rejection under 35 U.S.C. § 103 “contains other deficiencies”, but fails to specify the “other deficiencies”. Therefore, the examiner submits that the applicant’s allegation of “other deficiencies” is unfounded and thus fails to provide a persuasive argument against the rejection of claims 1-10 under 35 U.S.C. § 103.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder (“a calibration unit” and “a control unit”) that is coupled with functional language (“configured to”) without reciting sufficient structure (such as a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
“a calibration unit for calibrating the optical sensor configured to…” in claim 1.
“a control unit which, in response to a signal representing the type of said optical sensor, is configured to…” in claims 1, 7, 8, and 9.

For the purposes of examination, the examiner will take a calibration unit and a control unit as a set of instructions stored in a storage medium that cause a processor to perform the recited functions outlined below. 

	Calibration unit and Control unit structure: Page 26, lines 15-17 “...It should be noted that the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device that are executed by a processor..”.

	Control unit Algorithm: Page 22, lines 1-3, 11-12, 13-18: “…Once the type of optical sensor 2 has been identified, the control unit 5 (in the scan tool 20) can determine the spatial measurement position that the monitor must assume with respect to the optical sensor 2 during calibration... 
The operator then manually adjusts the projection surface 4 until the latter assumes the spatial measurement position. Alternatively, the adjustment of the position of the projection surface 4 takes place automatically.
Once this adjustment has been performed, the operator confirms to the portable device 20 (still through the graphical interface that can be loaded onto its screen 21) that the preliminary step has been performed and the actual calibration can take place…”.

	Calibration unit Algorithm: Page 23, lines 7-11: “Once the target (which in this case is the projection surface 4) has been adjusted and the image or video has been projected, the calibration is performed by the calibration unit 30 which communicates with the scan tool 20. The actual calibration, meaning the adjustment of the position of the optical axis of the optical sensor 2, takes place according to an algorithm of the known type”.
	If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (PGPub No US 2019/0204425 A1) in view of Nash et al. (PGPub No US 2019/0180475 A1), henceforth known as Abari and Nash, respectively.
	Abari and Nash were first cited in a previous Office Action.

	Regarding claim 1, Abari teaches:
A calibration system that calibrates an optical sensor mounted on board of a vehicle, comprising: 
(Abari, FIG. 1: (100); 
¶[0034]: “…Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors… enabling AV 140 to simultaneously calibrate the sensors (e.g., optical cameras and LiDAR transceiver) of sensor array 144…”)
a test station consisting of a horizontal or inclined support zone for supporting the vehicle; 
(Abari, FIG. 1: (104);
¶[0034]: “…platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102…”:
Where platform 104 (a test station consisting of a horizontal or inclined support zone) maneuvers autonomous vehicle 140 (for supporting the vehicle))
a projection surface for images or videos, said projection surface being located in front of said test station; 
(Abari, FIG. 1: (102); 
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
¶[0034]: “ …AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102… the path defined by track 106 may move to various positions within calibration facility 100 to position sensor array 144 in range of a particular set of calibration targets 102. At each pre-defined position, the particular set of calibration targets may be carefully laid out to facilitate a portion of the calibration routine when AV 140 is at a particular position, orientation, distance from each set of calibration targets 102…platform 104 may be configured to move AV 140 laterally, vertically, and angularly to properly and precisely orient sensor array 144 relative to the particular set of calibration targets 102…”;
Where the walls of the facility are used to project calibration targets 102 (a projection surface for images or videos) and where platform 104 is moved to precisely orient sensor array 144 relative to the calibration targets 102 on the wall, which includes positioning the platform such that calibration targets 102 are in front of platform 104, as shown in FIG. 1 (said projection surface being located in front of said test station))
at least one memory containing a plurality of images and/or videos archived by type of optical sensor; 
(Abari, FIG. 10: (1004), (1006);
¶[0019]: “…Each type of sensor may have a calibration algorithm that is unique to the particular type of sensor…”;
¶[0020]: “…Example types of calibration targets for optical cameras of an AV may include checker-board patterns…”;
¶[0023]: “For LiDAR transceivers, example calibration targets may include a flat or planar surface with a distribution of holes or voids (e.g., a “Swiss cheese” pattern)…”;
¶[0076]: “…one or more computer systems 1000 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein…”;
¶[0079]: “…memory 1004 includes main memory for storing instructions for processor 1002 to execute or data for processor 1002 to operate on. As an example and not by way of limitation, computer system 1000 may load instructions from storage 1006…”;
Where memory 1004 and storage 1006 (at least one memory) includes instructions or data for processor 1002 to perform the function of calibrating various types of sensors, wherein each sensor has a calibration algorithm unique to the particular type of sensor, including specific images for each type of sensor (containing a plurality of images and/or videos archived by type of optical sensor). For example, calibrating an optical camera requires a unique algorithm using a checker-board pattern image, while calibrating a LiDAR transceiver requires a different algorithm using a Swiss cheese pattern image, all stored in the memory of computer system 1000)
a calibration unit for calibrating the optical sensor to adjust the [position of the optical axis of said] optical sensor; and 
(Abari, FIG. 1; FIG. 4: (420);
¶[0020]: “With respect to optical cameras, it should be noted that such cameras have internal characteristics, such as, its focal length, skew, distortion, and image center, as well as external characteristics, such as its position and orientation relative to a captured scene. For optical cameras, calibration may involve intrinsic and extrinsic calibration. Intrinsic calibration involves the calibration of the internal components of an optical camera including the lens to correct lens distortion of the incoming light to the principal point or optical center of the image sensor…”;
¶[0041]: “…The computing system of AV 140 may initiate a calibration routine in response to receiving the information that platform 104 has completed positioning of AV 140…”;
Where the computing system of AV 140, i.e. a processor implementing functions through stored instructions (a calibration unit) initiates self-calibration of the optical camera and LiDar transceivers and where calibration of the optical camera (calibrating the optical sensor) includes intrinsic calibration, involving adjusting the internal components of the optical camera (to adjust the […] optical sensor))
a control unit which, in response to a signal representing the type of said optical sensor, is configured to: 
(Abari, FIG. 4: (405); FIG. 10: (1000);
¶[0040]: “…The method may begin at step 405, where the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array…”;
¶[0076]: “…one or more computer systems 1000 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein…”;
Were the computer system 1000 includes a processor and instructions for accomplishing the recited functions (a control unit), including determining the type of sensors on the autonomous vehicle that need calibration (in response to a signal representing the type of said optical sensor))
search in said memory for at least one image or video archived in association with the type of said optical sensor;

¶[0020]: “…Example types of calibration targets for optical cameras of an AV may include checker-board patterns…”;
¶[0023]: “For LiDAR transceivers, example calibration targets may include a flat or planar surface with a distribution of holes or voids (e.g., a “Swiss cheese” pattern)…”;
¶[0040]: “…At step 415, a computing system of a service facility (e.g., calibration facility 200), provides instructions for a platform to transport an AV, supported by the platform, to a first pre-determined position relative to one or more of a number of calibration targets configured to be measured by and used for calibrating an optical camera and a LiDAR transceiver of the AV…”;
Where computing system 1000 determines a first pre-determined position for the autonomous vehicle in order for the vehicle to use an appropriate calibration target, i.e. computing system 1000 determines an appropriate calibration target (search in said memory for at least one image or video archived) for calibrating the optical camera and LiDar sensor (in association with the type of said optical sensor), wherein a calibration target for the optical camera may be a checker-board pattern and a calibration target for the LiDar transceiver may be a Swiss cheese pattern)
adapt or deform the image or video found in said memory [...] if the vehicle is placed on the inclined support zone of the test -2-Atty. Docket No. 871.063station so that the image or video is deformed in response to said signal [...].
(Abari, FIG. 1: (104);
¶[0020]: “…Example types of calibration targets for optical cameras of an AV may include checker-board patterns…”;
¶[0023]: “For LiDAR transceivers, example calibration targets may include a flat or planar surface with a distribution of holes or voids (e.g., a “Swiss cheese” pattern)…”;
¶[0034]: “…platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102…”;
¶[0040]: “…At step 415, a computing system of a service facility (e.g., calibration facility 200), provides instructions for a platform to transport an AV, supported by the platform, to a first pre-determined position relative to one or more of a number of calibration targets configured to be measured by and used for calibrating an optical camera and a LiDAR transceiver of the AV…”;
The projected calibration target is changed, e.g. checker-board pattern, Swiss cheese pattern, (adapt or deform the image or video found in said memory) based on the type of sensor, e.g. optical camera, lidar, (so that the image or video is deformed in response to said signal) when the vehicle is placed on testing platform 104, which can rotate, elevate, and move side to side (if the vehicle is placed on the inclined support zone of the test -2-Atty. Docket No. 871.063station))
command the projection onto said projection surface of the image or video found in said memory or the adapted or deformed version of said image or said video; and
(Abari, FIG. 1; FIG. 10: (1000);
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
Where the computing system 1000 projects the calibration targets on to the walls of the facility (command the projection onto said projection surface of the image or video found in said memory or the adapted or deformed version of said image or said video), such as the checker-pattern for the optical camera or the Swiss cheese pattern for the LiDar transceiver)
interface with said calibration unit.
(Abari, FIG. 4: (425); FIG. 10: (1000);
¶[0041]: “…At step 425, the computing system communicates with the AV to determine whether the sensor has been calibrated at the first pre-determined position prior to transporting the AV to a second pre-determined position for the next step in calibrating the sensors…”;
Where the computing system 1000 (control unit) interfaces with the autonomous vehicle (interface with said calibration unit) in order to determine if the calibration process is complete).
Abari fails to explicitly teach adjusting the position of the optical axis of said optical sensor and adapting the image found in said memory to the size of the projection surface [...] so that the image or video is deformed in response to [...] signal rather than adjusting the spatial position of the projection surface with respect to the optical sensor, the limitations bolded for emphasis.
However, in the same field of endeavor, Nash teaches: 
[a calibration unit for calibrating the optical sensor] to adjust the position of the optical axis of said optical sensor; and 
(Nash, FIG. 11: (1106);
¶[0040]: “…Client 100 can be any system with one or more sensors in need of calibration, such as a vehicle. Host 150 can be a mobile device (e.g., a smartphone, a tablet, a laptop, and the like). Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects. Client 100 and host 150 can each include a processing system 1100. Client 100 and/or host 150 can be configured to perform each and every operation (e.g., function) disclosed herein”;
¶[0149]: “… motors/actuators 1106 can move a lens along its optical axis…”;
Where client 100 can be a vehicle and host 150 can be a computer with a display, i.e. a processor implementing functions through stored instructions, either of which can perform the sensor calibration ([a calibration unit for calibrating the optical sensor]) wherein the motors/actuators 1106 move a lens along its optical axis (to adjust the position of the optical axis of said optical sensor) in order to auto-focus the sensor)
[adapt or deform the image or video found in said memory] to the size of the projection surface [... so that the image or video is deformed in response to... signal] rather than adjusting the spatial position of the projection surface with respect to the optical sensor.
(Nash, FIG. 5; FIG. 11: (1100);
¶[0066]: “…Referring to FIG. 5, a calibration target (i.e., a target) 10 can be defined by target properties including a spatial arrangement, a color scheme, and an absolute geometry…”;
¶[0072]: “Desired target 10a can be a raster file (e.g., a JPEG). Desired target 10a can be an ID (e.g., target no. 1443). Desired target 10a can include metadata listing certain features (e.g., total number of feature points, coordinates of each feature point)”;
Desired target 10a does not require an absolute geometry and can be expressed in terms of a relative coordinate system (e.g., main box 500 has area 4x2, and each sub-box has area x2, where x is a function of the static properties (e.g., surface area and resolution) of host display 151”; 
¶[0074]: “…To acquire absolute geometry, desired target 10a can be appended with the properties of host display 151 (e.g., surface area per pixel, curvature, surface area, intrinsic calibration). Host display properties can include static properties and variable properties. Static properties can include inherent limitations of host display 151, such as surface area, curvature, number of pixels, pixel shape, and the like. Variable properties can include calibration of host display, including user-selected brightness, user-selected contrast, user-selected color temperature, and the like…”;
Where host 150, i.e. a processor implementing functions through stored instructions (control unit) displays target 10 with absolute geometry, which requires appending the desired target with the properties of the host display 151, such as surface area, i.e. adjusting the desired target 10 to fit the display 151 surface area ([adapt or deform the image or video...] to the size of the projection surface). Adjusting the image is not based on the spatial position of the projection surface and the sensor, but rather the inherent properties of the display 151, such as surface area which is communicated through a signal ([... so that the image or video is deformed in response to... signal] rather than adjusting the spatial position of the projection surface with respect to the optical sensor). Further ¶[0140] teaches the host 150, including display 151 that displays target 10, is implemented using memory and ¶[0072] illustrates the target may be a jpeg ([the image or video found in said memory])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adjusting an optical axis of Nash so that “…motors/actuators 1106 can move a lens along its optical axis to provide auto-focus” (Nash, ¶[0149]). 
Additionally, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari with the feature of adapting an image to the size of the projection surface of Nash because “…To be effective, the camera may require intrinsic and extrinsic calibration” (Nash, ¶[0004]) and “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects…” (Nash, ¶[0040]), where adapting 

	Regarding claim 2, Abari and Nash teach the calibration system according to claim 1. Abari teaches a projection surface located in front of said station as outlined above in claim 1. Nash further teaches: 
a screen or monitor [located in front of said test station], said projection surface being the display of said monitor.
(Nash, FIG. 5: (151);
¶[0040]: “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor…”;
Where calibration system host 150 includes display 151 which may be a standing computer monitor (further comprising a screen or monitor) in order to display the calibration targets (said projection surface being the display of said monitor)). 

	Regarding claim 3, Abari and Nash teach the calibration system according to claim 2. Nash further teaches:
a television set, said monitor being the monitor of said television set.
(Nash, FIG. 5: (151);
¶[0040]: “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like…”;
Where calibration system host 150 includes display 151 which may be a television (further comprising a television set) in order to display the calibration targets (said monitor being the monitor of said television set)).

	Regarding claim 5, Abari and Nash teach the calibration system according to claim 2. Nash further teaches: 
a computer, said monitor being the monitor of the computer.
(Nash, FIG. 5: (151);
¶[0040]: “…Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor…”; 
Where calibration system host 150 includes display 151 which may be a standing computer monitor (further comprising a computer) in order to display the calibration targets (said monitor being the monitor of the computer)).

	Regarding claim 7, Abari and Nash teach the calibration system according to claim 1. Abari further teaches: 
a projector or a luminous board, said control unit being configured to command the projector or luminous board to project the image or video found in said memory onto said projection surface.
(Abari, FIG. 1: (102); FIG. 10
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
¶[0040]: “…The method may begin at step 405, where the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array…”;
Where the computing system of the service facility includes one or more projectors (a projector or a luminous board) and where the computing system (said control unit) projects the calibration targets associated with the types of sensors associated with the autonomous vehicle (configured to command the projector or luminous board to project the image or video found in said memory) on to the walls of the facility (onto said projection surface)). 

	Regarding claim 8, Abari and Nash teach the calibration system according to claim 1. Abari further teaches: 
in response to the signal representing the type of said optical sensor, said control unit is configured to project [a set of parameters or initial calibration conditions] onto said projection surface.

¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
¶[0040]: “…The method may begin at step 405, where the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array…”;
¶[0076]: “…one or more computer systems 1000 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein…”;
Were the computer system 1000 (said control unit) determines the type of sensors on the autonomous vehicle that need calibration (in response to the signal representing the type of said optical sensor) and projects the appropriate calibration targets onto the walls of the facility (said control unit is configured to project [calibration targets] onto said projection surface))
Additionally, Nash further teaches:
[...] said control unit is configured to project a set of parameters or initial calibration conditions onto said projection surface.
(Nash, FIG. 5A: (10), (10a), (150), (151); 
¶[0072]: “Desired target 10a (i.e., target 10 in a desired state) can be an electronic file listing desired properties of target 10… Desired target 10a can include metadata listing certain features (e.g., total number of feature points, coordinates of each feature point)…”;
¶[0073]: “Desired target 10a does not require an absolute geometry and can be expressed in terms of a relative coordinate system (e.g., main box 500 has area 4x.sup.2, and each sub-box has area x.sup.2, where x is a function of the static properties (e.g., surface area and resolution) of host display 151”;
Where desired target 10a can be an electronic file listing desired properties of target 10 or metadata listing certain features (a set of parameters or initial calibration conditions) and where FIG. 5A shows host 150 (said control unit) displaying desired target 10a (configured to project a set of parameters or initial calibration conditions) on display 151 (onto said projection surface)).


a projector or a luminous board, said control unit being configured to command the projector or luminous board to project the image or video found in said memory onto said projection surface.
(Abari, FIG. 1: (102); FIG. 10
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
¶[0040]: “…The method may begin at step 405, where the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array…”;
Where the computing system of the service facility includes one or more projectors (a projector or a luminous board) and where the computing system (said control unit) projects the calibration targets associated with the types of sensors associated with the autonomous vehicle (configured to command the projector or luminous board to project the image or video found in said memory) on to the walls of the facility (onto said projection surface)). 

	Regarding claim 10, Abari and Nash teach the calibration system according to claim 1 (preceding claim). Abari further teaches:
A method of calibrating an optical sensor mounted on board of a vehicle by means of the calibration system according to any of the preceding claims, the method comprising the steps of: 
(Abari, FIG. 1: (100); 
¶[0034]: “…Calibration facility 100 may include numerous calibration targets 102 that allow a vehicle to calibrate one or more of its sensors… enabling AV 140 to simultaneously calibrate the sensors (e.g., optical cameras and LiDAR transceiver) of sensor array 144…”)
positioning the vehicle in a test station consisting of a horizontal or inclined support zone for supporting the vehicle; 
(Abari, FIG. 1: (104);
…platform 104 may be configured to rotate, elevate, and/or move AV 140 along a path defined by a track 106, as well as laterally side to side, to position sensor array 144 at different vantage points to calibration targets 102…”:
Where autonomous vehicle 140 is placed in platform 104 (positioning the vehicle in a test station) where platform 104 can rotate and elevate (consisting of a horizontal or inclined support zone for supporting the vehicle)) 
arranging a projection surface for images or videos in front of said test station; 
(Abari, FIG. 1: (102); 
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
¶[0034]: “ …AV 140 may be placed on a platform 104 for transporting AV 140 into one or more pre-determined positions relative to calibration targets 102… the path defined by track 106 may move to various positions within calibration facility 100 to position sensor array 144 in range of a particular set of calibration targets 102. At each pre-defined position, the particular set of calibration targets may be carefully laid out to facilitate a portion of the calibration routine when AV 140 is at a particular position, orientation, distance from each set of calibration targets 102…platform 104 may be configured to move AV 140 laterally, vertically, and angularly to properly and precisely orient sensor array 144 relative to the particular set of calibration targets 102…”;
Where the walls of the facility are used to project calibration targets 102 (a projection surface for images or videos) and where platform 104 is moved to precisely orient sensor array 144 relative to the calibration targets 102 on the wall, which includes positioning the platform such that calibration targets 102 are in front of platform 104, as shown in FIG. 1 (arranging a projection surface for images or videos in front of said test station))
identifying the type of said optical sensor; 
(Abari, FIG. 4: (405); FIG. 10: (1000);
¶[0040]: “…The method may begin at step 405, where the computing system determines the type of AV/sensor array and determines different calibration paths based on the make, model, manufacturer of AV/sensor array…”;
Were the computer system 1000 determines the type of sensors on the autonomous vehicle that need calibration (identifying the type of said optical sensor))
selecting in a memory an image or video associated with the type of said optical sensor; 

¶[0019]: “…Each type of sensor may have a calibration algorithm that is unique to the particular type of sensor…”;
¶[0020]: “…Example types of calibration targets for optical cameras of an AV may include checker-board patterns…”;
¶[0023]: “For LiDAR transceivers, example calibration targets may include a flat or planar surface with a distribution of holes or voids (e.g., a “Swiss cheese” pattern)…”;
¶[0076]: “…one or more computer systems 1000 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein…”;
¶[0079]: “…memory 1004 includes main memory for storing instructions for processor 1002 to execute or data for processor 1002 to operate on. As an example and not by way of limitation, computer system 1000 may load instructions from storage 1006…”;
Where memory 1004 and storage 1006 (a memory) includes instructions or data for processor 1002 to perform the function of calibrating various types of sensors, wherein each sensor has a calibration algorithm unique to the particular type of sensor, including specific images for each type of sensor (selecting in a memory an image or video associated with the type of said optical sensor). For example, calibrating an optical camera requires a unique algorithm using a checker-board pattern image, while calibrating a LiDAR transceiver requires a different algorithm using a Swiss cheese pattern image, all stored in the memory of computer system 1000)
projecting the image or video selected or the adapted or deformed version thereof onto said projection surface; and 
(Abari, FIG. 1; FIG. 10: (1000);
¶[0020]: “…a service facility (e.g., sensor calibration facility) may include one or more projectors configured to project calibration targets on the walls of the facility…”;
Where the computing system 1000 projects the calibration targets on to the walls of the facility (projecting the image or video selected or the adapted or deformed version thereof onto said projection surface), such as the checker-pattern for the optical camera or the Swiss cheese pattern for the LiDar transceiver)
adjusting the [position of the optical axis of said] optical sensor starting from said projected image or video.

¶[0020]: “With respect to optical cameras, it should be noted that such cameras have internal characteristics, such as, its focal length, skew, distortion, and image center, as well as external characteristics, such as its position and orientation relative to a captured scene. For optical cameras, calibration may involve intrinsic and extrinsic calibration. Intrinsic calibration involves the calibration of the internal components of an optical camera including the lens to correct lens distortion of the incoming light to the principal point or optical center of the image sensor…”;
¶[0041]: “…The computing system of AV 140 may initiate a calibration routine in response to receiving the information that platform 104 has completed positioning of AV 140…”;
Where the computing system of AV 140 initiates self-calibration of the optical camera and LiDar transceivers and where calibration of the optical camera includes intrinsic calibration, involving adjusting the internal components of the optical camera (adjusting the […] optical sensor) based on the projected calibration targets, such as the checker pattern for optical cameras (starting from said projected image or video)).

Abari fails to explicitly teach adjusting the position of the optical axis of said optical sensor and adapt or deform the image or video found in said memory to the size of the projection surface. 
However Nash further teaches: 
adapting or deforming the image or video selected in said memory to the size of the projection surface; 
(Nash, FIG. 5; FIG. 11: (1100);
¶[0066]: “…Referring to FIG. 5, a calibration target (i.e., a target) 10 can be defined by target properties including a spatial arrangement, a color scheme, and an absolute geometry…”;
¶[0074]: “…To acquire absolute geometry, desired target 10a can be appended with the properties of host display 151 (e.g., surface area per pixel, curvature, surface area, intrinsic calibration). Host display properties can include static properties and variable properties. Static properties can include inherent limitations of host display 151, such as surface area, curvature, number of pixels, pixel shape, and the like. Variable properties can include calibration of host display, including user-selected brightness, user-selected contrast, user-selected color temperature, and the like…”;
Where host 150 displays target 10 with absolute geometry, which requires appending the desired target with the properties of the host display 151, such as surface area, i.e. adjusting the desired target 10 (adapting or deforming the image or video selected in said memory) to fit the display 151 surface area (to the size of the projection surface))
adjusting the position of the optical axis of said optical sensor starting from said projected image or video.
(Nash, FIG. 11: (1106);
¶[0005]-[0006]: “A calibration method can include… adjusting a calibration parameter based on the one or more second images of the second displayed target and the second desired target”;
¶[0040]: “…Client 100 can be any system with one or more sensors in need of calibration, such as a vehicle. Host 150 can be a mobile device (e.g., a smartphone, a tablet, a laptop, and the like). Host 150 can be any device with a display 151, such as a mobile device, a standing computer monitor, a television, and the like. If host 150 is a projector, then the host display 151 can be the screen onto which host 150 projects. Client 100 and host 150 can each include a processing system 1100. Client 100 and/or host 150 can be configured to perform each and every operation (e.g., function) disclosed herein”;
¶[0149]: “… motors/actuators 1106 can move a lens along its optical axis…”;
Where client 100 can be a vehicle and host 150 can be a computer with a display, wherein the motors/actuators 1106 move a lens along its optical axis (adjusting the position of the optical axis of said optical sensor) in order to auto-focus the sensor based on the calibration targets (starting from said projected image or video)).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abari and Nash as applied to claim 2 above, and in further view of Holmgren et al. (PGPub No US 2013/0257822 A1), henceforth known as Holmgren. 
	Holmgren was first cited in a previous Office Action.
a multimedia interactive board, said monitor being the monitor of the multimedia interactive board. 
However, in the same field of endeavor of optical sensor calibration, Holmgren teaches:
a multimedia interactive board, said monitor being the monitor of the multimedia interactive board.
(Holmgren, FIG. 1: (22); FIG. 2: (50A), (50B), (50C), (50D); FIG. 3: (104), (114);
¶[0037]: “…interactive input system 20 comprises a two-dimensional (2D) interactive device in the form of an interactive whiteboard (IWB) 22…”;
¶[0049]: “…The projection matrix P may be simplified as:
P=KRC' (3)
where K is an internal imaging device matrix encapsulating a focal length f and a principal point x0…
R is a rotation matrix (corresponding to the orientation angleϴ of the imaging device)…
and C' is a matrix… (corresponding to the position of the imaging device with respect to the reference Cartesian coordinates of the interactive surface 24 defined in FIG. 2)”;
¶[0051]: “…calibration of the interactive input system 20 requires updating the parameters of projection matrix P that relate to the external orientation of each imaging device…”;
¶[0064]: “…At step 112, if the quality metric is improved, the projection matrix P is updated for each of the imaging devices 50A to 50D using the estimated new parameters Pij (step 114)…”;
Where the general purpose computing device 28 calibrates image devices 50A to 50D using recorded pointer data from interactive whiteboard 22 (a multimedia interactive board, said monitor being the monitor of the multimedia interactive board) where the projection matrix P of the image devices 50A to 50D is updated in step 114, changing the orientation of the imaging device).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari and Nash with the feature of using an interactive …after an interactive input system has been calibrated, events may occur that reduce the accuracy of the calibration… the positions and orientations of the digital cameras may shift over time, due to thermal changes, mechanical flexure and other environmental factors. These digital camera positional and orientation shifts may in turn introduce errors in the transformation of touch points from digital camera coordinates to display coordinates” (Holmgren, ¶[0008]), where digital cameras require periodic calibration to adjust for events that cause inaccuracy in the cameras’ ability to detect coordinates (similar in use to a vehicle camera used to detect coordinates in order to navigate autonomously). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abari and Nash as applied to claim 1 above, and in further view of Choi et al. (US Patent No 9,217,914 B2), henceforth known as Choi. 
	Choi was first cited in a previous Office Action.
	Regarding claim 6, Abari and Nash teach the calibration system according to claim 1. Although Abari and Nash teach a projector, (Abari, ¶[0020]), (Nash, ¶[0040]), both Abari and Nash are silent on the material of the projection surface. 
However, in the same field of endeavor of projectors, Choi teaches:
said projection surface is obtained from a sheet made of PVC.
(Choi, FIG, 4: (projector), (projection surface);
Col 6, lines 23-25: “If the projection surface is formed of the screen, the screen is made of PVC, white-coated PVC, pearl-coated PVC, or aluminum-coated PVC…”;
Where the projection surface (said projection surface) is formed of a screen made from PVC (is obtained from a sheet made of PVC)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the calibration system of Abari and Nash with the feature of using a projection surface …The components of the screen are selected in accordance with the sire of the theater, the position of the screen, the features of the images reproduced on the screen, and the resolution of the images. When the reflection ratios are considered in accordance with the image projection angles, for example, the screen made of PVC is adequate to relatively small-sized theaters, and contrarily, the screen made of pearl-coated PVC is adequate to relatively large-sized theaters…” (Choi, Col 6, lines 25-33) where a screen made of PVC is suited to smaller sized projections, such as the size used in the methods of Abari and Nash to facilitate sensor calibration using a small projection surface. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barcin (PGPub No US 2021/0197841 A1) teaches a calibrating device for calibrating vehicle assistance systems. The device includes: at least one target pattern; at least one sensor, which is designed to detect the position and the orientation of a vehicle to be measured with respect to the calibrating device; and a positioning device, which is designed to position the at least one target pattern on the basis of the position of the vehicle to be measured, which is detected by the at least one sensor, in such a way that the at least one target pattern is situated in a specified orientation at a specified position with respect to the vehicle to be measured.
Valois et al. (PGPub No US 2018/0067198 A1) teaches a vehicle sensor calibration system for self-driving vehicles that includes a turntable on which a sensor system including a LIDAR sensor is positioned. A plurality of fiducial targets can be positioned around the turntable to enable calibration of the sensor system, and a control mechanism can automatically rotate the turntable when the sensor system is positioned on the turntable. The system can include one or more computing systems that receive a data log corresponding to sensor data recorded by the sensor system as the sensor system rotates on the turntable, and analyze the sensor data to determine a set of calibration parameters to calibrate the sensor system.
Lawrence et al. (PGPub No US 20190331482 A1) teaches a system and method of calibrating an ADAS sensor of a vehicle by aligning a target with the sensor, where the vehicle is initially nominally positioned in front of a target adjustment stand that includes a stationary base frame and a movable target mount configured to support a target, with the target adjustment stand including one or more actuators for adjusting the position of the target mount. A computer system is used to determine an orientation of the vehicle relative to the target adjustment stand, with the position of the target mount being adjusted based on the determined orientation of the vehicle relative to the target adjustment stand. Upon properly orienting the target mount, and the target supported thereon, a calibration routine is performed whereby the sensor is calibrated using the target.
Kalscheur (US Patent No 10,788,316 B1) teaches methods and systems for multi-sensor real-time alignment and calibration. A vehicle includes a projector configured to project a pattern on a target location. The vehicle also includes one or more sensors. The one or more sensors are configured to capture sensor data from the target location and detect the pattern at the target location. The vehicle further includes a calibration system configured to determine whether a particular sensor of the one or more sensors is out of alignment based on a relative position of the pattern as detected by the one or more sensors. The calibration system is also configured to, based on a determination that the particular sensor is out of alignment, adjust an alignment of the particular sensor based on the sensor data and the diffractive pattern.
Pliefke (PGPub No US 2017/0054974 A1) teaches  a camera calibration method for calibrating at least one camera of a vehicle by providing a target area for a vehicle to be positioned at, with the vehicle having a forward camera, a rearward camera and opposite side cameras. When the vehicle is positioned at the target area, a target is electronically generated at an area that is encompassed by the field of view of one of the cameras or at an overlapping portion of the fields of view of two of the cameras of the vehicle. Image data is captured by the two cameras that is representative of the generated target. Image data captured by the two cameras is processed to detect the target in the fields of view of the two cameras. At least one of the two cameras is calibrated responsive to detection of the target.


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668